107 F.3d 869
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kathryn M. WEHUNT, Plaintiff-Appellant,v.TOYOTA MOTOR SALES, U.S.A., INCORPORATED, Defendant-Appellee.
No. 96-2640.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided Feb. 25, 1997.

Kathryn M. Wehunt, Appellant Pro Se.
Richard Jeffrey Magid, Mark Christopher Kopec, WHITEFORD, TAYLOR & PRESTON, Baltimore, Maryland, for Appellee.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's adverse order granting summary judgment in her action filed pursuant to the Americans with Disabilities Act, 42 U.S.C.A. §§ 12101-12117 (West 1995).  We have reviewed the record and the district court's opinion and find no reversible error.  Appellant failed to establish a prima facie case of discrimination.  See Ennis v. National Ass'n of Bus. & Educ. Radio, 53 F.3d 55, 58 (4th Cir.1995).  Moreover, we find that the district court's assessment against Appellant of the reasonable cost of the preparation of the employer's successful summary judgment motion was not an abuse of the court's discretion.  See Fed.R.Civ.P. 54(d);  28 U.S.C. § 1920 (1994);  Oak Hall Cap and Gown Co. v. Old Dominion Freight Line, Inc., 899 F.2d 291, 296 (4th Cir.1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.